OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe evidence presented at the preliminary examination justified the magistrate’s determination that there was probable cause to hold appellant for trial. NRS 171.206. At this juncture we need not and do not decide whether such evidence would support a conviction. Cf. McDonald v. Sheriff, 89 Nev. 326, 512 P.2d 774 (1973).
Other contentions raised by appellant are also without merit. Cf. Laney v. State, 86 Nev. 173, 466 P.2d 666 (1970).